Title: From John Adams to François Adriaan Van der Kemp, 18 February 1794
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Philadelphia February 18. 1794

I have just now received your kind Letter of the 3d of this month.
I read every Thing which falls in my Way, which relates to the French Revolution: but I Suffer inexpressible Pains, from the bloody feats of War and Still more from those of Party Passions.  Disgrace to the Cause of Liberty, and a general Depravation of hearts and manners among the rising Generation, is much to be dreaded from the Atrocious Conduct of Parties in France.  The 18th. Century, which has been the Pride and Boast of Mankind for its Humanity is to end in horrors more horrible than the Proscriptions of Sylla or the Massacres of Charles the ninth. These People are Nerone Neroniores.
I have read several Things of Mr De Calonne, and have observed that his Writings are full of Ideas and Reflections borrowed or at least Suggested by the Defence &c But the French Republicans have had better oppertunities of considering these Things, by a Translation of my Work, which was made at Paris, two years ago and printed by Mr De la Croix, with Notes and Observations. This Translation was printed in two very thick Octavo Volumes. My first and third Volumes the Mr De la Croix translated at large—The second he only abridged. But the Translation is said to be well done—I once saw it for a few Hours only.
But Sir neither Reason nor Experience, have any Influence of on Men inflamed with Party Passions. I fear that all Parties will soon be so fatigued as to give up all Plans of a free Government and in that Case my poor Books will become more unpopular in France than they ever were.
The Duke De la Rochefaucault and Mr Condorcet the two Men in France who took the most pains, by their Writings to counteract the Effect of my Books in France, and to persuade their Countrymen to have a Government in a single Assembly have both fallen Sacrifices to their Ignorance, the first having been hewn in Pieces and the other obliged to fly for his Life. I felt for these more than for many others, because I had a personal Acquaintance with them and thought well of their dispositions.
Have you ever read the Discourses on Davila? one would think that the March and Course of the Passions was sufficiently pointed out in those Pieces to show any Man, what Such unballanced Parties must end in.—But Reason has no Effect on Earthquakes or Tornadoes.
I should have first Acknowledged the Receipt of your favour of the first of February.
Our People are imprudent in expressing their Zeal: but upon the whole I believe they will be Steady to their Neutrality and avoid all share in the War, for the present.
As to a Mediation on the Ground of the Constitution of 1789 I have so little Esteem of that Constitution, that I would trust nothing to it: and indeed I should dread a Contagion even from a Mediation.  We must, if possible keep wholly out of the Vortex. Enthusiasm is as Contagious as Mesmerism alias Animal Magnetism.
I am, Sir, with Sincere Esteem / your most obedient Servant
John Adams